number release date uil february date gl-124634-00 cc pa cbs b2 bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service service announces nonacquiescence in vinick the service has decided to nonacquiesce as to whether actual exercised authority over a company’s financial matters including the duty and power to determine which creditors to pay is necessary for a finding that a taxpayer is a responsible_person under the trust fund recovery penalty sec_6672 in 205_f3d_1 1st cir the issue was the liability of an officer and co-owner of a corporation for unpaid withholding taxes sec_6672 makes officers employees or other persons involved in a business personally liable for a penalty equal to the amount of the delinquent taxes if they are responsible for the collection and payment of trust_fund_taxes and they willfully fail to collect or pay the tax prior first circuit cases held that an individual need not be in day to day control of the administrative and financial aspects of the business in order be a responsible_person so long as the individual has the right to control such aspects of the business see 887_f2d_12 1st cir see also 504_f2d_1306 1st cir in vinick the court did not overrule earlier precedent but stated that a bsent a finding that the taxpayer possessed actual exercised authority over the company’s financial matters including the duty and power to determine which creditors to pay as a matter of law he cannot be a responsible_person f 3d pincite in aod cc- http ftp fedworld gov pub irs-aod aod20012 pdf date the service announced that it would not follow vinick to the extent that it conflicts with prior undisturbed first circuit precedent specifically the service will not follow the statement in vinick that actual exercised authority is necessary for a finding of responsibility under sec_6672 emotional distress not damages for automatic_stay violation february bulletin no in a non-tax case aiello v providian financial corp app lexis 7th cir date the seventh circuit decided that actual damages under b c sec_362 does not include damages for emotional distress after the debtor filed a bankruptcy petition under chapter a credit card company sent her a letter the letter threatened to charge her with fraud if she refused to reaffirm the debt the debtor testified that the letter caused her to cry feel nauseous and quarrel with her husband she also testified that the letter caused her to be afraid although she later filed a class-action suit against the credit card company the appellate court affirming the lower court presumed the creditor’s actions to be a violation of the automatic_stay although the debtor was clearly entitled to protection under the bankruptcy laws the court found that protection did not extend to peace of mind although not precluding compensation_for emotional damages in a case where financial loss included incidental harm the seventh circuit refused to permit compensation_for emotional harm alone under sec_362 the court found sufficient the remedies for oppressive debt collection under state tort law which action would not be barred by the stay february bulletin no cases bankruptcy code cases allowance of administrative expenses interest in re beane aftr2d bankr m d pa date - debtors in chapter bankruptcy filed post-petition administrative expense claim on behalf of service which did not provide for interest payment the service objected and the court ruled that b c does not allow the debtor to file a proof_of_claim for a post-petition debt on behalf of a tax creditor bankruptcy code cases automatic_stay tax_court proceeding in re george u s app lexis 9th cir date unpublished - in an unpublished decision the ninth circuit disagreed with the debtor’s contention that a taxing authority must file for determination of tax_liability under b c sec_505 in order to qualify as a party in interest who may move to lift the automatic_stay under b c sec_362 instead the appellate court found that the service was a party in interest entitled to request that the stay be lifted because a deficiency_notice had been issued prior to the debtor’s bankruptcy filing and the service was a party to the scheduled tax_court proceeding for which relief from the stay was sought the court also found the service’s efforts to notify the debtor of the expedited hearing and order lifting stay to be sufficient despite the short time frame between the bankruptcy filing and the tax_court trial date bankruptcy code cases chapter conversion or dismissal in re young u s app lexis 10th cir date - tenth circuit approves chapter bankruptcy filings where debtor receives chapter discharge then amortizes payment of remaining debts through chapter bankruptcy code cases chapter confirmation of plan secured and general unsecured taxes in re fili bankr lexi sec_15 b a p 1st date - debtor’s chapter plan provided for discharge of creditor’s secured claim creditor did not object and plan was confirmed the creditor then filed his secured proof_of_claim before claims filing bar date but after confirmation the bankruptcy appellate panel held the claim discharged under principles of res_judicata finding that since the creditor had notice that its claim was imperiled by the plan it disregarded such notice at its peril bankruptcy code cases exceptions to discharge no late or fraudulent_returns 249_br_324 s d fla - taxpayer failed to file income_tax returns for eight years after audit with which taxpayer cooperated the service filed forms which the taxpayer signed the taxpayer then filed chapter bankruptcy the government argued that for purposes of b c a b no returns had been filed and the taxes were nondischargeable the february bulletin no bankruptcy court agreed but the district_court reversed the court found the debtor cooperated with the service and signed the forms which the service accepted and filed therefore the court reasoned the requirements of sec_6020 were met and so the forms qualified as tax returns the court also found b c a b broad enough to encompass a signed form_4549 and consequently the debtor’s taxes were dischargeable bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re shrenker bankr lexi sec_107 bankr e d n y date - taxpayer failed to file income_tax return so the service prepared a substitute return and issued a deficiency_notice in the taxpayer submitted a signed form_1040 for but the service found substantial omissions the taxpayer filed chapter bankruptcy at the end of moving to have the taxes discharged the court refused under in re hindenlang 164_f3d_1029 6th cir because the debtor did not file any_tax forms until after the service assessed deficiencies even if hindenlang were inapplicable the court ruled that the debtor’s still would be nondischargeable because the debtor submitted documents including all information from which his tax_liability could be computed bankruptcy code cases exceptions to discharge pre-petition priority taxes in re kimball jr aftr2d bankr d mass date - the debtor filed a request for an extension of the deadline to file his tax_return on form_4868 but then listed no tax due after filing for chapter relief the debtor filed an action to have his taxes discharged under b c sec_507 and a a because without the invalid extension they were due more than three years prior to filing the court found it inequitable to allow debtor to estimate his tax_liability in order to obtain a form_4868 extension to file and then claim that the estimate was wrong for the sole purpose of discharging the tax debt the court found instead that only the service could terminate an extension under sec_1_6081-4 and so the debtor’s taxes were nondischargeable under b c a a bankruptcy code cases priorities transferees fraudulent_conveyances mckowen v united_states bankr lexi sec_115 bankr d colo date - transferee_liability assessed under sec_6324 is not a tax according to this court and so is dischargeable in the debtor’s bankruptcy although transferee liabilities are assessed and collected in the same manner as taxes the plain language of sec_6901 does not state that such liabilities are taxes bankruptcy code cases setoff refunds taxes in re tubbs bankr lexi sec_597 bankr s d cal date - debtors filed for bankruptcy listing their tax_refund as exempt under california law and b c february bulletin no sec_522 the service asserted a right of setoff under b c sec_553 but the court held the majority view to be that a debtor’s right of exemption trumps the service’s right to setoff damages suits for against u s unauthorized collection ranciato v united_states u s dist lexi sec_743 d conn date - taxpayer brought suit under sec_7433 claiming service improperly issued levies while taxpayer had current nondefaulted installment_agreement the service levied because the taxpayer refused to extend the collection statute_of_limitations a policy subsequently changed the service argued that the suit was brought more than two years after the first notice_of_levy and so was beyond the statute_of_limitations the taxpayer countered that the cause of action accrued when the service changed its policy the court agreed with the government that the cause of action accrued at the time of the collection activity and that the government had no duty to inform the taxpayer that its actions may have been in violation of policy further the fact that the government changed its policy did not mean that its prior conduct was affirmative misconduct necessary for equitable_estoppel to apply the court concluded the taxpayer’s action was barred by the two-year statute_of_limitations in sec_7433 levy failure to surrender property united_states v gastech engineering corp aftr2d n d ok date - taxpayer manufactured processing equipment for gastech informally resolving occasional disputes over invoices when gastech learned that the service had levied against the taxpayer’s accounts_receivable gastech disagreed with the invoiced amounts and refused to pay under the levy the service then brought an action to enforce the levy disagreeing with gastech’s contention that it never agreed to the invoiced amounts the trial_court found under the oklahoma doctrine_of accounts stated that where there is a manifestation of agreement between two parties as evidenced by business practice the amount owed can be implied it was therefore up to gastech to object to the invoices which it failed to do liens priority over state and local liens 256_br_861 bankr e d va - service assessed taxes against debtor with liens arising under sec_6321 by date the commonwealth of virginia also assessed taxes beginning in date but claimed priority under a section of virginia law that stated once a memorandum of lien was filed the state tax had the effect of a judgment the court disagreed that the state was a judgment lien creditor entitled to priority under sec_6323 because sec_301_6323_h_-1 requires the judgment to be obtained in a court of record not by statute the court also distinguished 56_f3d_508 3d cir because virginia’s fuel tax_liens were not first in time february bulletin no suits by the u s foreclosure of tax_lien united_states v nipper u s app lexis 10th cir date - although taxpayers did not respond to the government’s motion for summary_judgment the tenth circuit reversed the trial court’s judgment in favor of the service the presumption of correctness afforded a certificate of assessment does not apply when the taxes are based on unreported income the appellate court found that the government failed to provide even a minimum evidentiary foundation with the notice_of_deficiency or motion for summary_judgment and so could not rely on the taxpayer’s lack of response as a basis for judgment summonses foreign countries enforcement lidas inc v united_states u s app lexis 9th cir date - principals of corporation moved to quash service summons issued to taxpayer’s bank on behalf of foreign_country the ninth circuit found the exchange of information provisions in the tax_treaty severable and constitutional and also found the summons valid under sec_7602 even though it related to a foreign tax_liability rather than an internal liability the court went on to affirm that the test for a tax_treaty partner was the same as that for the service under powell v 379_us_48 as long as the service demonstrated good_faith under powell the summons could be administratively enforced summonses foreign countries enforcement mazurek v united_states u s dist lexis e d la date - court stayed enforcement of summons issued by service on behalf of foreign government finding the balance of equities favored the taxpayer because taxpayer presented substantial case on the merits where serious and complex issues of law are involved and enforcement of the summons would result in premature disclosure of the taxpayer’s bank records to the foreign government in derogation of the taxpayer’s privacy rights transferees fraudulent_conveyances nominee nantucket village development co v united_states u s dist lexis n d ohio date - taxpayers objected to service’s nominee claims arguing that ohio law does not recognize a cause of action for nominee liability the court recognized a split in authority under prior court opinions but chose to acknowledge that ohio law’s recognition of the alter ego doctrine and the concept of equitable ownership is essentially a recognition of the nominee doctrine since under state law the taxpayers had rights in the subject property there was a valid basis for the service’s nominee liens and so the court denied the taxpayers’ motion february bulletin no the following material was released previously under i r c sect portions may be redacted from the original advice chief_counsel_advice summonses citizen abroad service date cc pa cbs br3 tl-n-1591-98 uil memorandum forjody tancer associate area_counsel lmsb - brooklyn cc lm fsh brk from lawrence h schattner chief branch collection bankruptcy summonses subject leasing issue specialization program - enforcement of summons served on u s citizen who resides abroad this responds to your request of date on the above subject your proposed advice starts with the assumption that the service’s revenue service representatives rsrs in foreign countries may personally serve u s citizens who reside abroad with irs administrative summonses pursuant to sec_7603 the remainder of your memorandum is then devoted to considering how the service might go about seeking enforcement of a summons served on a u s citizen abroad in this manner while we agree with much of your proposed analysis on the manner of seeking enforcement of a summons properly served by the irs on a u s citizen who resides abroad we do not accept your initial assumption that the service’s rsrs in foreign countries may personally serve u s citizens who reside abroad with irs administrative summonses as a general matter for the reasons described further below we also do not believe that the new provisions of sec_7603 - allowing the irs to serve administrative summonses upon specified third party recordkeepers by certified or registered mail - may be utilized by the irs as a general matter to effect service of irs administrative summonses by mail upon u s citizens abroad who are third party recordkeepers in a particular examination of another taxpayer it is the service’s position as a general matter that no irs agent or officer has the authority to serve a summons outside of the united_states that any act of this type may be considered a violation of sovereignty by the country in which service of the summons is attempted see ccdm this position is consistent with the legal principles discussed in the case of f t c v february bulletin no compagnie de saint-gobin-pont-a-mousson 636_f2d_1300 d c cir which you cited accordingly the summons enforcement jurisdiction venue conferred upon the u s district_court for the district of columbia by sec_7701 is much narrower in practice than your proposed advice suggests background you indicate that a u s citizen who resides abroad1 is believed to have knowledge of transactions relevant to the federal tax_liability of u s taxpayers and that the service’s possible ability to obtain information from witnesses of this type by means of irs administrative summonses has arisen in connection with leasing isp issues in multiple non-docketed cases issues conclusions issue constitutionally may the u s congress enact and may the u s federal courts enforce a statute that allows u s citizens in a foreign_country to be served with an investigative summons or a subpoena that requires them to return to the united_states to give testimony and or to produce documents irrespective of whether service of the investigative summons or subpoena abroad would conflict with applicable international law conclusion yes the case of 284_us_421 cited in your memorandum stands for this proposition but the intent of congress to override applicable international law must also be unmistakable pursuant to f t c v compagnie de saint-gobin-pont-a-mousson 636_f2d_1300 d c cir which you also cited see also irm - discussing the ability of the united_states to subpoena a u s citizen abroad for testimony in a criminal or civil tax case in federal district_court pursuant to u s c the successor to the walsh act of upheld in blackmer issue in sec_7603 or sec_7701 did the u s congress indicate an unmistakable intent to override applicable international law so as to permit the irs to effect service of irs administrative summonses as a general matter upon u s citizens abroad conclusion no although there are no geographic limitations on service of an irs administrative_summons stated in sec_7603 there is also no express authorization for extraterritorial service in the statutory language or in the legislative_history of subsections a or b of sec_7603 necessary to indicate that congress unmistakably your proposed advice and your request for assistance does not specify any particular country or countries in which the u s citizen s the service wants information from reside s february bulletin no intended to allow the irs to serve administrative summonses abroad where such service would be contrary to international law in pertinent part sec_7701 confers upon the u s district_court for the district of columbia appropriate jurisdiction venue for considering complaints to enforce or quash irs administrative summonses on any witness or formal document requests upon a taxpayer for records maintained in foreign countries pursuant to sec_982 for cases in which the summonsed witness or the taxpayer seeking to quash the summons or formal_document_request is a u s citizen or resident who does not reside in or is not found in any u s judicial district however it does not logically follow from sec_7701 that because congress provided a forum with jurisdiction to consider enforcement of an irs administrative_summons that was properly served on a u s citizen who resides abroad that congress intended in sec_7603 to allow extraterritorial service by the irs of administrative summonses upon u s citizens abroad when such service abroad would be contrary to international law issue if the irs may not properly serve administrative summonses outside the united_states upon u s citizens abroad as a general matter due to prohibitions on such service arising under international law does that interpretation deny any practical impact to sec_7701 conclusion no consistent with the absence of reported case law construing sec_7701 since it was enacted in the practical effect of this provision of the internal_revenue_code may be relatively narrow but it is not without any practical applications in the case of a u s citizen residing in spain who was personally served with an irs administrative_summons while visiting the united_states our office has previously concluded that jurisdiction venue for the united_states enforcing that summons lay with the u s district_court for the district of columbia based upon sec_7701 when it enacted sec_982 and sec_7701 together as part of the tax equity and fiscal responsibility act of tefra congress also indicated in the legislative_history of these provisions that sec_7701 would confer jurisdiction venue on the u s district_court for the district of columbia for a u s taxpayer residing abroad to file a complaint to quash a sec_982 formal_document_request made by the irs for documentation maintained in a foreign_country pursuant to interpreting the laws of particular foreign nations and the provisions of particular international treaties is within the jurisdiction of associate chief_counsel international any summons enforcement cases brought pursuant to sec_7701 would be appealable to the circuit_court for the district of columbia in f t c v compagnie de saint-gobin-pont-a-mousson 636_f2d_1300 d c cir that court found that international law and the federal rules of civil procedure treat the service of subpoenas or investigatory summonses quite differently from the service of a complaint by a summons to initiate a lawsuit upon a person or company located abroad february bulletin no sec_982 see conf_rep no reproduced pincite_2_cb_600 pincite discussion issue the constitutional authority of congress to compel testimony from u s citizens abroad in contravention of international law upon discovery of the teapot dome scandal in a number of the prominent americans involved including harry blackmer fled the united_states for france to compel their testimony in the subsequent criminal proceedings congress passed the walsh act authorizing the federal district courts to compel the attendance of american witnesses abroad in connection with criminal proceedings in the united_states the walsh act expressly authorized service of judicial subpoenas that had been approved by a district_court judge upon u s citizens found outside of the united_states and specified the means of service to be employed for such subpoenas personal service by the consul of the united_states within the country where the witness was found f t c v compagnie de saint-gobin-pont-a-mousson 636_f2d_1300 d c cir 284_us_421 n the walsh act is the statute the supreme court considered and upheld in re blackmer the court held in that case that the united_states possesses the power inherent in sovereignty to require the return of a citizen residing abroad whenever the public interest requires it and to penalize him her in case of refusal irm under the successor to the walsh act u s c courts of the united_states not including the tax_court may issue judicial subpoenas to u s nationals or residents who are in a foreign_country in either a criminal or civil case if certain showings are made a subpoena issued pursuant to u s c may be served in accordance with the provisions of the federal rules of civil procedure relating to service of process for a complaint in a foreign_country ie f_r c p f and k see irm - the walsh act of and u s c are examples of statutes where congress specifically gave extraterritorial effect to the power of the courts of the united_states to compel testimony from u s citizens who are found abroad and provided a specific means of effecting service of subpoenas upon such u s citizens outside of the united_states the court_of_appeals for the district of columbia to which any appeal based upon the jurisdiction venue conferred by sec_7701 would lie has interpreted blackmer as a case upholding the constitutional authority of congress to give extraterritorial effect to its laws notwithstanding international law but consistent with due process so long as congressional intent in this regard is unmistakable or unambiguous see f t c v compagnie de saint-gobin-pont-a-mousson f 2d pincite and d c cir 924_f2d_1086 d c cir 110_fsupp2d_10 d d c february bulletin no issue congressional intent regarding extraterritorial service of irs administrative_summons pursuant to sec_7603 prior to sec_7603 authorized the irs to serve administrative summonses only by delivering an attested copy in hand to the person to whom the summons was directed or by leaving such copy of the summons at the person’s last and usual place of abode this traditional manner of serving any type of irs administrative_summons has been retained in present sec_7603 in congress added a second possible manner - by certified or registered mail to the last_known_address of the witness - for the irs to serve its administrative summonses if the summonses were directed to certain specified types of third party recordkeeper witnesses sec_7603 among the types of individual witnesses whom the irs may now choose to serve by certified or registered mail when the witness is a third party recordkeeper with respect to the transaction at issue are any attorney any accountant or any enrolled_agent see sec_7603 sec_7603 and b do not themselves indicate that proper service of irs administrative_summons served either in person or by certified registered mail for certain third party recordkeepers is limited geographically to service that may be effected by the irs only within the geographical boundaries of the united_states the legislative histories of what is now sec_7603 and of new sec_7603 also do not address the issue of whether there are territorial limits on the irs serving administrative summonses in the manner described in sec_7603 nevertheless it is the service’s position as a general matter that no irs agent or officer has the authority to serve a summons outside of the united_states because the act may be considered contrary to international law referring to the pre-1998 provisions of sec_7603 for serving an administrative_summons ccdm explains as follows while sec_7701 provides for jurisdiction for enforcement service of a summons must still be made pursuant to sec_7603 by personal service or by delivery to the summonsed party or by leaving the summons at the summonsed party’s last and usual place of abode no internal_revenue_service agent or officer has the authority to serve a summons outside of the united_states any act of this type may be considered a violation of sovereignty by the country in which service is attempted accordingly permission of the other government is required before service is attempted branch of the associate chief_counsel international should be contacted so that service can be coordinated with the assistant_commissioner and the other government the above-described position of the service is consistent with the previously cited views of the court_of_appeals for the district of columbia that the government should not presume that congress intended to give extraterritorial effect to its laws unless that intent is made unmistakably clear in f t c v compagnie de saint-gobin-pont-a- mousson 636_f2d_1300 d c cir the federal trade commission had adopted february bulletin no a rule purporting to allow the agency to serve investigatory subpoenas by registered mail outside of the united_states the court_of_appeals held the rule invalid because service of the investigatory subpoena in this manner was inconsistent with international law and congress had not made its intent to allow service of such subpoenas outside of the united_states in this manner unmistakably clear at the time the subpoena was issued you have not directed our attention to and we are not aware of any case where the irs has served or attempted to enforce a summons that was served outside of the territorial limits of the united_states one generally respected tax law treatise bna’s compelled production of documents and testimony in tax examinations portfolio contains a discussion of this issue which you may have relied upon but which is ambiguous to us on closer inspection at page a-44 the treatise states the irs may seek the assistance of a treaty partner or a revenue service representative based outside the territorial jurisdiction of the united_states to serve or enforce a summons issued to a u s citizen or resident located abroad as authority for this statement the treatise guides the reader to another portion of the treatise at page a-49 where the authors explain without referring again to an irs administrative_summons that could be served outside of the united_states but enforced within the united_states as follows in addition to information that it may already have in its possession or obtained through exchange of information requests with treaty partners the irs assistant_commissioner international office of international programs can utilize revenue service representatives rsrs who are frequently able to gather information for the geographical area for which they are responsible because the rsr works outside the territorial jurisdiction of the united_states the procedures utilized in investigating a particular matter depend upon certain formal and informal understandings with the government of the specific country where the records are maintained thus the freedom which an rsr can exercise may depend upon such factors as whether the information sought is publicly available or whether a u s citizen is being interviewed as opposed to a citizen of the country involved or a citizen of a third country on occasion agents of foreign taxing authorities assist collaborate or accompany the rsr to an investigation in other cases however the scope of permissible action by the rsr may be severely limited accordingly unless international law by treaty or otherwise in a particular foreign_country so provides it does not appear that rsr’s may properly serve an irs administrative_summons outside of the united_states that would be enforceable through the courts of the united_states for advice regarding the law of a particular foreign nation or the interpretation of a particular international treaty you may wish to contact branch of associate chief_counsel international for instance the united_states united kingdom switzerland france germany japan and other countries are signatories to the hague convention on the service abroad of judicial and extrajudicial documents in civil or february bulletin no issue the narrow practical impact of sec_7701 sec_7701 and sec_982 were both added to the internal_revenue_code in as part of tefra sec_982 regards the admissibility by a taxpayer of documentation maintained in a foreign_country as part of a civil_proceeding involving an examined tax issue if the irs served the taxpayer during the examination with a formal_document_request for such records maintained abroad and the taxpayer failed to substantially comply with such request within days sec_982 provides that a person served with a formal_document_request of this type may begin a proceeding to quash the request within days and that in any such proceeding to quash the united_states may seek to compel compliance with the request sec_7701 reads as follows persons residing outside united_states if any citizen or resident_of_the_united_states does not reside in and is not found in any united_states judicial district such citizen or resident shall be treated as residing in the district of columbia for purposes of any provision of this title relating to - a jurisdiction of courts or b enforcement of summons you have not directed our attention to and we are not aware of any case where a court has construed sec_7701 the legislative_history of sec_7701 is also not very expansive or informative regarding the anticipated or intended practical applications of the new provision the conference_report indicates that a senate commercial matters hague service convention see u s c a appendix following rule frcp associate chief_counsel international has advised us that terms used in the hague service convention such as civil or commercial matters and extrajudicial documents are not subject_to uniform interpretations in all signatory countries while article of the hague service convention refers only to modes of sending or serving judicial documents where the state of destination does not object article goes on to state extrajudicial documents emanating from authorities and judicial officers of a contracting state may be transmitted for the purpose of service in another contracting state by the methods and under the provisions of the present convention for advice on how any particular country may interpret the provisions of the hague service convention with respect to service of an irs administrative_summons contact branch of associate chief_counsel international we found one case where the service apparently cited sec_7701 in a tax_court brief for the proposition that the case of one of the married taxpayers who had petitioned the tax_court would be appealable to the court_of_appeals for the district of columbia rather than to the fourth circuit in which the petitioner’s spouse resided because the petitioner at issue was a u s citizen who resided outside of the united_states the tax_court determined however that the outcome of that case did not turn on the identity of the circuit to which appeal would lie in the taxpayer’s case see 88_tc_1024 february bulletin no amendment extends the jurisdiction and the summons power of the united_states district_court of the district of columbia to reach u s citizens and residents not present in the united_states see conf_rep no reproduced pincite_2_cb_600 pincite the summons power of the united_states district_court as opposed to the summons power of the irs pursuant to sec_7603 presumably refers to the court’s ability to effect service of process upon the witness abroad of the complaint filed by the united_states to enforce a prior properly served irs administrative_summons on the witness now located abroad the conference_report pincite c b pincite also indicates an agreement of the conferees which apparently relied on new sec_7701 in circumstances where a taxpayer who is located abroad wants to file a complaint to quash an irs foreign document request under sec_982 as follows in any proceeding to quash the secretary may seek to compel compliance with the request jurisdiction over a proceeding to quash is retained in the united_states district_court for the district in which the person to whom the formal_document_request is mailed resides or is found if that person resides outside the united_states the united_states district_court for the district of columbia has jurisdiction in addition to providing jurisdiction venue for a federal district_court to hear the request of a taxpayer to quash an irs foreign document request pursuant to sec_982 when the taxpayer resides abroad our office also previously opined in that when the service personally served a u s citizen who resided in spain with an irs administrative_summons while the taxpayer was visiting the united_states that jurisdiction venue for the united_states filing a complaint to enforce the summons lay with the u s district_court for the district of columbia on the basis of then new sec_7701
